                       Case 1:20-cv-04884-JMF Document 5 Filed 06/25/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                         Jordy Peralta                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   20-cv-04884
                The City of New York et al.                        )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Jordy Peralta                                                                                                       .


Date:          06/25/2020                                                                 /s/ Brian L. Bromberg
                                                                                            Attorney’s signature


                                                                                           Brian L. Bromberg
                                                                                        Printed name and bar number
                                                                                        Bromberg Law Office, P.C.
                                                                                         26 Broadway, 27th Floor
                                                                                          New York, NY 10004

                                                                                                  Address

                                                                                     brian@bromberglawoffice.com
                                                                                              E-mail address

                                                                                             (212) 248-7906
                                                                                             Telephone number



                                                                                               FAX number


            Print                        Save As...                                                                   Reset
